                                                                        CL~K,U.S. DISTRICT COURT


 1                                                                            DEC 3 ~ 2019
 2
                                                                       CENTRAL DIS~TRIf~ OF CALIFORNIA
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                    NO.2:16-CR-00217-JFW-2
11
                          Plaintiff,
12
                v.
                                                   ORDER OF DETENTION AFTER
13                                                 HEARING
14    MARTHA FLORES,
                                                   [Fed.R.Crim.P. 32.1(a)(6);
15                        Defendant.               18 U.S.C. 3143(a)]
16
17
18         The defendant having been arrested in Los Angeles pursuant to a warrant issued by the
19   United States District Court for the Central District of California for alleged violation of the
20   terms and conditions of the defendant's supervised release; and
21         The Court having conducted a detention hearing pursuant to Federal Rule of Criminal
22   Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23         The Court finds that:
24   \\
25   \\
26   \\
27
28

                                                    1
 1   A.   (X)     The defendant has not met the defendant's burden of establishing by clear and
 2   convincing evidence that the defendant is not likely to flee if released under 18 U.S.C. §
 3   3142(b) or (c). This finding is based on Defendant's submission on the issue;
 4        •       the defendant's failure to proffer any evidence to meet the defendant's burden on
 5         this issue;
 6        •       the prior revocation of the defendant's supervised release;
 7        •       the defendant's history of failures to appear;
 8         and
 9   B.   (X)     The defendant has not met the defendant's burden of establishing by clear and
10   convincing evidence that the defendant is not likely to pose a danger to the safety of any other
11   person or the community if released under 18 U.S.C. § 3142(b) or (c). This finding is based
12   on the defendant's submission on the issue;
13        •       prior arrests and felony convictions;
14        •       failure to proffer any evidence to meet the defendant's burden on this issue;
15        •       criminal history;
16        •       history of substance abuse.
17
18        IT THEREFORE IS ORDERED that the defendant be detained pending the further
19   revocation proceedings.
20
21   DATED: December 30, 2019
22
23
24
25                                                      UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                   Fa
